Per Curiam.
A motion is made to dismiss this case because *309all the parties against whom judgment was rendered in the circuit court, have not joined in the writ of error.
The action was replevin, brought by Thomas against Wyatt. The verdict was for the defendant, and the court rendered judgment as the statute requires, against the plaintiff and his sureties in the bond for the amount of the verdict. There were two sureties, but Thomas alone sues out the writ of error, which writ recites a judgment against Thomas in favor of Wyatt. The record returned shows a judgment against Thomas and Landsdale, and Bryan as sureties. It is immaterial in what character Landsdale and Bryan became parties to the judgment. It is against the three parties as a joint judgment, and of course they should be joined in the writ of error.
Motion sustained.